Exceptions overruled. This is an action of tort for personal injuries sustained by the plaintiff when the taxi in which she was a passenger was backed into a parked truck at a speed of twenty-five to thirty miles an hour by the operator, the defendant’s employee. The plaintiff, who was two months pregnant at the time, suffered injuries to her abdomen, back, neck and right knee. Within three days she suffered a spontaneous abortion. There was testimony in considerable detail as to her pain and ailments. At the close of the plaintiff’s evidence, counsel for the defendant, in his opening, admitted liability. There was a jury verdict in favor of the plaintiff in the sum of $9,350. The defendant’s motion for a new trial on the ground that the damages awarded were excessive was denied and an exception saved. This was the only exception saved by the defendant. There was no abuse of discretion by the trial judge in the denial of the defendant's motion. Kinnear v. General Mills, Inc. 308 Mass. 344, 348-349. Bartley v. Phillips, 317 Mass. 35. Giblin v. Lincoln Park Amusement Co. 318 Mass. 781. Mitchell v. Silverstein, 323 Mass. 239, 240-242. Statkus v. Metropolitan Transit Authy. 335 Mass. 172.